Title: To Thomas Jefferson from Victor Marie du Pont & Co., 16 July 1804
From: Co., Victor du Pont and
To: Jefferson, Thomas


               
                  
                     Most Respected Sir
                  
                  New York 16 July 1804
               
               We were on the 14th Inst. favored with yours of the 10th. covering a remittance of two hundred & fifty Dollars in a post Note on the Branch Bank of this City—Agreablie to your wishes we have now the honor to enclose you our draft at 60 days sight on Mess du Pont de Nemours Pere fils & Co of Paris for Thirteen hundred & twelve 50/100 Francs, being the full amount of your remittance at the Exchange of 5 25/100
                     ⅌ Dollar—
               Permit us to return you our acknowledgements for the favor you confer on us by giving us an opportunity of being servisable to you—and accept the assurance of the high respect with which we have the honor to be
               Your Most obt. Servants—
               
                  V. du Pont de Nemours & Coy.
               
            